UNITED sTATEs DIsTRICT CoURT JAN 1 5 gggg
FoR THE DIsTRICT oF coLUMBIA mark U n D_ t
, .o. is {j

ct
Courts for the Dis & gankruptcy

trier of Columbia

DARYL sHARP, )
4 Plaintiff, §
v. § Civil Action No. 19-0048 (UNA)
TIMoTHY DoLAN, §
Defendant. d §
MEMORANDUM OPINION

 

This matter comes before the Court upon review of plaintiffs application for leave to
proceed in forma pauperis and pro se complaint lt appears that plaintiff has filed, and the Court
has dismissed, an identical complaint See Sharp v. Dolan, No. 18-cv-l4ll (D.D.C. July 30,
2018), ajj”’a', No. 18-7128 (D.C. Cir. Nov. 26, 2018). The Court will dismiss this civil action

without prejudice as duplicative.

An Order is issued separately.

V

Uiited states Di§a~iét Judge

\/M O/@V ,

DATE: January L, 2019

